Mr. Justice Shepard delivered the opinion of the court. This purports to be an appeal from a decree in chancery. The record consists of a copy of the decree and appeal bond, with a supplemental transcript of an answer filed by the appellant. The brief for appellant is not in any respect, except that it is printed and is short, in compliance with Buie 20 of this court respecting “ Briefs.” So far as we can discover from the so-called brief, not a single question is raised that is reviewable by us with only the decree and an answer before us. The decree is affirmed. Mr. Justice Freeman, having heard the cause below, takes no part in the decision here.